Grant, J.
Plaintiff derives his title to the lands in .suit by patent from the State of Michigan, and by mesne *58conveyances from the patentee to him. Defendant relies upon a tax deed from the Auditor General, dated September 17, 1891, for the delinquent taxes for the year 1887. The proceedings to enforce the tax lien, which resulted in a sale of the lands and the issuance of the deed in controversy, were had under the tax law of 1889. Plaintiff's grantor,' who was then the owner of the land, was not served with the subpoena, but was brought in by publication of the notice required by the statute. The proceedings to foreclose the tax lien are conceded to be regular. Plaintiff was permitted to introduce proof tending to show the invalidity of the tax assessed.
The sole question to be considered is whether the decree entered by the circuit court in chancery in the tax proceedings is conclusive, and whether a person not served with process can, in an action of ejectment, contest the validity of the tax. We think the question is ruled by In re Petition of Wiley, 89 Mich. 58. The provisions of the statute applicable to this case will there be found fully stated. Every owner of land is held to know the law. He knows that his land is subject to taxation; that he must pay his fair share of the public revenue; and that, if he fails to do so, proceedings will be taken under the law against his land. ' The statute makes the publication the equivalent of personal service. It is his duty, therefore, to watch the proceedings provided for by the statute for the foreclosure of the lien, and interpose any objections' he may, have to the validity of the tax. The purpose of the statute is to give every person his day in court in an equitable pfoceeding. He has no fight to assume that he will be. served with process, especially if he be a nonresident.
The decree in the chancery proceedings was therefore conclusive upon the plaintiff, and it was error to permit him to question the validity of the tax.
*59Judgment reversed, and entered in this Court for the defendant, with the costs of both courts.
The other Justices concurred.